DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 3/15/2021 and 4/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerardin et al. (US Pub. 2012/0028009 A1) in view of Fischer et al. (US Pub. 2014/0319116 A1).
Regarding claims 1, 19 and 20, Gerardin discloses a transparent glass substrate with a thin-film multilayer coating including a metallic functional layer having reflection properties in the infrared and/or solar radiation and two antireflection films where each antireflection film includes one high-refractive index dielectric layer (abstract). There is a single functional layer ([0014]). The high refractive index layer has a refractive index of 2.2 or more or 2.3 or more ([0020]) and may comprise silicon nitride doped with zirconium ([0035]).
Gerardin does not specifically disclose the zirconium doped silicon nitride high refractive index layer having a zirconium content as claimed.
Fischer discloses a transparent pane that has at least one transparent substrate and one electrically conductive coating comprising functional layers which have at least one anti-reflection layer, a first matching layer, an electrically conductive layer, and an antireflection layer comprising at least one layer of dielectric material with a refractive index of less than 2.1 and one layer of an optically highly refractive material with a refractive index greater than or equal to 2.1 (abstract and [0011]-[0018] and see Figs. 1-2).  The antireflection layers comprise a layer of optically highly refractive material which is preferably a mixed silicon/zirconium nitride where the material contains 40 to 70 wt% silicon and 30 to 60 wt% zirconium ([0025], [0039]-[0040] and [0058]) which discloses an atomic ratio of Zr to the sum of Si and Zr of 30 to 60% (In the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the mixed silicon/zirconium nitride high refractive index layer for use in an antireflective film taught in Fischer could be used as the high refractive index layer in Gerardin as a known suitable material for use a high refractive index material in an antireflective film (The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)) and to provide sheet resistance (Fischer, [0039]).
Regarding claim 2, Gerardin in view of Fischer does not specifically disclose the nitridation z value for the high refractive index layer. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Here, the silicon-zirconium nitride layer is formed with the same methods in the claimed invention and in Fischer where the silicon/zirconium mix is sputter deposited in a nitrogen-containing atmosphere, so the claimed nitridation value would be expected in the layer in Fischer (see instant Specification, page 8, lines 6-15 and Fischer, [0040]). Further to the extent, this value would not be expected, Fischer discloses mixing the amount of silicon and zirconium to achieve a desired refractive index (Fischer, [0039]-[0040]). It would have been obvious 
Regarding claim 3, the silicon zirconium nitride layers in Gerardin in view of Fischer are not formed with the use of oxygen so are not considered to comprise oxygen (Fischer, [0040]).
Regarding claims 4 and 6, Gerardin discloses the subjacent and superjacent antireflection films including at least one dielectric layer based on silicon nitride ([0040]).
Regarding claims 5 and 7, Gerardin does not generally disclose a thickness range for the silicon nitride layers, but does contain examples where subjacent silicon nitride layer has a thickness of 10 to 19 nm and the superjacent silicon nitride layer has a thickness ranging from 30 to 35.5 nm (Table 1, examples 1, 2 and 3 and [0080]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the silicon nitride layers should be within the ranges as set forth in the examples as known suitable thicknesses for these layers.
Regarding claim 8, Gerardin in view of Fischer discloses the article of claim 1 as discussed above. Gerardin does not disclose the antireflective film located above the functional layer having a layer made of a dielectric material with a low index. Fischer discloses the antireflection layers having a layer that is a dielectric material with a refractive index of less than 2.1 (low index material) ([0025]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the antireflective film in Gerardin could further contain a dielectric material with a low 
Regarding claim 9, Gerardin discloses the final layer in the subjacent antireflection film being zinc oxide ([0041]) so the final layer before the functional film would be the zinc oxide layer and would be in contact with the functional film.
Regarding claims 10 and 11, Gerardin discloses the subjacent high refractive index layer having a thickness of 15 to 65 nm and the superjacent high refractive index layer having a thickness of 8 to 60 nm ([0033]). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claim 12, Gerardin discloses the substrate in a glazing unit ([0051]).
Regarding claim 13, Gerardin discloses the glazing being monolithic or multiple-glazing unit including a double or triple glazing or laminated glazing where the substrate may be tempered or bent ([0055]-[0058]).
Regarding claim 14, Gerardin discloses the substrate being used to produce a transparent electrode ([0061]).
Regarding claim 18, the functional layer in Gerardin is silver or metal alloy containing silver (abstract).

Response to Arguments
Applicant’s arguments, see page 6, filed 4/14/2021, with respect to the rejection(s) of claim(s) 1-14 and 18-20 under 35 USC 103 have been fully considered Gerardin in view of Fischer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783